Citation Nr: 0809578	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-07 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to an increased rating for "plantar callus, 
right heel, right foot disorder, no feeling, hyperkeratotic 
lesions," currently evaluated as 20 percent disabling.

2.	Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

3.	Entitlement to special monthly compensation based on loss 
of use of the right foot.

4.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus (claimed as "blood sugar referable").

5.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

6.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for chest 
pain, "abnormal chest x-ray."

7.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
blindness, right eye (claimed as "vision referable").

8.	Entitlement to service connection for post operative 
residuals of a right fibula fracture, with open reduction and 
internal fixation, secondary to "plantar callus, right heel, 
right foot disorder, no feeling, hyperkeratotic lesions."

9.	Entitlement to service connection for a left foot disorder.

10.	Entitlement to service connection for a left eye 
disorder.

11.	Entitlement to service connection for dyslipidemia as due 
to an undiagnosed illness.

12.	Entitlement to service connection for chronic paranoid 
schizophrenia as due to  an undiagnosed illness.

13.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to January 
1984.  He also   served in the Army National Guard.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In his March 2006 substantive appeal the veteran requested a 
hearing before a Board Veterans Law Judge (VLJ) at the RO 
(i.e., a "Travel Board" hearing).  In correspondence 
submitted later that month, the veteran's representative 
clarified that the veteran was seeking the earliest available 
Travel Board or Board videoconference hearing.  

A videoconference hearing was scheduled for November 2007.  
That hearing was postponed due to the fact that the veteran 
was being treated in a nursing home.  A new hearing date was 
not scheduled.  

By regulation a claimant's illness is amongst those 
circumstances that constitutes good cause to reschedule a 
Board hearing conducted at a VA field facility.  See 38 
C.F.R. § 20.704(c) (2007).  Consequently, remand is required 
for the RO to reschedule the hearing requested in this 
matter.

Accordingly, the case is REMANDED for the following action:

The RO should arrange for the veteran to 
be afforded the first available Travel 
Board or videoconference hearing before a 
VLJ of the Board at the RO in Columbia, 
South Carolina.  If the veteran fails to 
report for his hearing due to a need for 
continued nursing home care or due to 
another illness, the representative should 
advise VA in writing whether it is 
foreseeable that the appellant would be 
able to report for a scheduled hearing in 
the foreseeable future, and if so when.  
If the veteran will not be able to appear 
for a scheduled hearing the representative 
should so indicate in writing.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

